Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
Title
The title of the design being claimed is objected to because it is inconsistent throughout the papers and does not identify an article of manufacture by a name generally known to the public. (MPEP 2920.04(a)I, 37 CFR 1.153, 37 CFR 1.1025 and 37 CFR 1.1067)  It is suggested that the title be amended to the following:

-- Electrical Connector –

The claimed invention should be accurately described throughout the specification. Any amendment to the title must also be made at each occurrence thereof throughout the application, original oath or declaration excepted. If the title of the article is not present in the original figure descriptions, it is not necessary to incorporate the title into the descriptions as part of any amendment to the language of the title. 

Claim Refusal: 35 U.S.C. § 112, (a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling for the following:

The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood. Specifically, the precise shape and relative location of elements in Reproduction 1.6 cannot be determined. One skilled in the art would necessarily resort to conjecture attempting to understand these details.  Please see sketches on the following page for identification of the non-enabled subject matter. In an effort to overcome this refusal, Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to WITHIN the highlighted areas in the sketch to lightweight broken line (the perimeter of the highlighted areas is enabled and should remain in solid line) and by amending the specification to include a statement that the portions of the design shown in broken lines form no part of the claimed design or a statement that the portions of the design shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121). Additionally, the removal of any surface shading from the indefinite and non-enabled surfaces is also recommended as surface shading is prohibited on non-enabling detail.
[AltContent: oval]
    PNG
    media_image1.png
    410
    706
    media_image1.png
    Greyscale
 1.6

There is no statement regarding the broken lines found in the reproductions. Since the purpose of the broken lines cannot be known from what is shown in the disclosure as a whole, the examiner is left only to prohibited conjecture to ascertain their meaning. As a result the claim is not clearly and concisely stated. One skilled in the art would not be able to make and use this invention without a clear disclosure. In order to overcome this refusal the applicant may insert a broken line statement that properly describes the purpose of the broken lines in the drawings. The examiner assumes the broken lines to be portions that form no part of the claimed design. If this assumption is correct, the following description of the broken line portions of the design may be inserted preceding the claim and following the Figure Descriptions ( In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c).): -- The broken line portion of the reproductions is included to show portions of the [amended title] that form no part of the claimed design.--   

The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04). Specifically, the inconsistencies seen in the figures would require one skilled in the art to resort to conjecture to attempt to understand these details. Please see the sketch below for identification of the inconsistent subject matter. In an effort to overcome this refusal, the applicant may amend the reproductions to present a consistent disclosure throughout the design.

The element identified by the arrows in 1.6 are drawn in solid line. The same structures are drawn in broken line in the remaining reproductions. Additionally there structures would be visible in 1.5.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                          
    PNG
    media_image1.png
    410
    706
    media_image1.png
    Greyscale
1.6

Due to the curved nature of the article and the above stated assumption of the meaning of the broken lines, the element identified by the arrows in 1.1 should be drawn in broken line. Please note that is issue is also present in 1.2 and 1.4.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    408
    752
    media_image2.png
    Greyscale
 1.1
The element identified by the arrow in 1.3 is drawn in solid line. The same structure is drawn in broken line in the remaining reproductions.
[AltContent: arrow]
    PNG
    media_image3.png
    342
    566
    media_image3.png
    Greyscale
 1.3

Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.



Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN T GINGRICH whose telephone number is (571)270-0218.  The examiner can normally be reached on 8:30 am - 4:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached on 571-272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/SHAWN T GINGRICH/Primary Examiner, Art Unit 2921